BAKER DONELSON BEARMAN, CALDWELL & BERKOWITZ, PC COMMERCE CENTER SUITE 1000 211 COMMERCE STREET NASHVILLE, TENNESSEE 37201 PHONE:615.726.5600 FAX:615.726.0464 MAILING ADDRESS: P.O. BOX 190613 NASHVILLE, TENNESSEE 37219 www.bakerdonelson.com Gary M. Brown Direct Dial: 726-5763 Direct Fax: 744-5763 E-Mail Address: gbrown@bakerdonelson.com April 13, Mr. Max A. Webb Assistant Director United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: CBRL Group, Inc. (n/k/a Cracker Barrel Old Country Store, Inc.) (the “Company”) Form 10-K Filed:September 30, 2008 File No. 000-25225 Dear Mr.
